NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER VU,                                       No. 21-15619

                Plaintiff-Appellant,            D.C. No. 4:20-cv-04579-JSW

 v.
                                                MEMORANDUM*
SAN FRANCISCO POLICE
DEPARTMENT; CITY OF SAN
FRANCISCO, a municipal corporation;
WILLIAM SCOTT, Officer; as an individual
in his official capacity as a Police Chief of
San Francisco Police Department;
NICHOLAS RAINSFORD, Officer; as an
individual in his official capacity as an
officer of San Francisco Police Department;
ZUROSKI, First name unknown; Officer; as
an individual in his official capacity as an
officer of San Francisco Police Department;
E. ROBERTS, Officer; as an individual in
his official capacity as an officer of San
Francisco Police Department,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted February 15, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Peter Vu appeals pro se from the district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging a Fourteenth Amendment equal protection violation.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915(e)(2)(B). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012). We affirm.

      The district court properly dismissed Vu’s action because Vu failed to allege

facts sufficient to state a plausible claim. See Furnace v. Sullivan, 705 F.3d 1021,

1030 (9th Cir. 2013) (“To state a claim under 42 U.S.C. § 1983 for a violation of

the Equal Protection Clause of the Fourteenth Amendment a plaintiff must show

that the defendants acted with an intent or purpose to discriminate against the

plaintiff based upon membership in a protected class.” (citation and internal

quotation marks omitted)); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are construed liberally, a plaintiff must allege facts

sufficient to state a plausible claim).

      AFFIRMED.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     21-15619